UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

 

SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)

Vv. ) No
)
BRANDY McKAY, )
)
Defendant. )

GUILTY PLEA AGREEMENT
Come now the parties and hereby agree, as follows:
1. PARTIES:

The parties are defendant Brandy McKay (“the Defendant”), represented by defense
counsel Curtis O. Poore, and the United States of America (hereinafter “United States” or
“Government”), represented by the Office of the United States Attorney for the Eastern District
of Missouri. This agreement does not, and is not intended to, bind any governmental office or
agency other than the United States Attorney for the Eastern District of Missouri. The Court is
neither a party to nor bound by this agreement.

2. GUILTY PLEA:

Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the
Defendant’s waiver of indictment and voluntary plea of guilty to Counts 1, 2, and 3 of the
Information, the United States agrees that no further federal criminal prosecutions will be
brought in this District relative to the Defendant’s (a) solicitation, receipt, offer, or payment of

illegal kickbacks in exchange for referrals of patients to durable medical equipment (“DME”)

 

 
companies, medical testing laboratories, and pharmacies for DME, genetic testing, and
prescription medications (collectively referred to as “Health Care Services”) and (b) the creation,
use, and submission of false documents related to health care matters, including patient records
and reimbursement claims for Health Care Services, from 2017 to December 31, 2019, of which
the Government is aware at this time.

In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level
analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty
plea. The parties further agree that the Defendant may request a sentence below the U.S.
Sentencing Guidelines range (combination of Total Offense Level and Criminal History
Category) ultimately determined by the Court, pursuant to any chapter of the Guidelines and
Title 18, United States Code, Section 3553(a). The parties further agree that notice of any such
request will be given no later than ten days prior to sentencing and that said notice shall specify
the legal and factual bases for the request. The Government reserves the right to oppose such a
request and to recommend a sentence within the U.S. Sentencing Guidelines range.

3. ELEMENTS:

As to Count 1, the defendant admits to knowingly violating Title 18, United States Code,
Sections 1347(a)(1) and 2, and admits there is a factual basis for the plea and further fully
understands that the elements of the crime of executing a health care fraud scheme are:

One, the defendant knowingly executed or attempted to execute a scheme to defraud a
health care benefit program;

Two, the defendant did so with the intent to defraud;

Three, the defendant did so in connection with the payment for health care benefits or

 

 

 

 

 
services; and

Four, the Medicaid and Medicare Programs are health care benefit programs.

As to Count 2, the defendant admits to knowingly violating Title 18, United States Code,
Sections 1035(a)(2) and 2, and admits there is a factual basis for the plea and further fully
understands that the elements of the crime of making false statements related to health care
matters are:

One, the defendant voluntarily and intentionally used a document containing a false or
fraudulent statement;

Two, at the time the defendant did so, she knew that the document contained a false or
fraudulent statement;

Three, the false or fraudulent statement was material to the Medicare and Medicaid
Programs; and

Four, the Missouri Medicare and Medicaid Programs are health care benefit programs.

As to Count 3, the defendant admits to knowingly violating Title 42, United States Code,
Section 1320a-7b(b)(1)(B) and Title 18, United States Code, Section 2, and admits there is a
factual basis for the plea and further fully understands that the elements of the crime of offering
and paying illegal kickbacks for referrals are:

One, the defendant offered or paid remuneration in return for referring an individual for
an item or service;

Two, one purpose for which the remuneration was offered or paid was to induce or

reward referrals for an item or service;

 

 
Three, the item or service was to be paid in whole or in part under a federal health care
program; and

Four, the defendant knew that her conduct was wrongful.

4, FACTS:

The parties agree that the facts in this case are as follows and that the Government would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as relevant conduct pursuant to Section 1B1.3:

a. At all relevant times, the Defendant was a resident of Cape Girardeau County,
Missouri. After receiving EMT training, the Defendant worked in the health care field in various
capacities, including as a medical assistant at the Ferguson Medical Group in Sikeston, in the
dialysis unit at St. Francis Hospital in Cape Girardeau, Missouri, and as an office manager at
Jackson Healing Arts from 2009 until 2015. Since 2015, the Defendant has owned or managed at
least ten companies that sold durable medical equipment (“DME”) to patients, including AE
Wellness, MC Medical Supply, Integrity Medical Supply, and McKay Management Co,

b. At all relevant times, Jamie McCoy (“McCoy”) was a resident of Cape Girardeau
County, Missouri. From in or about 2013 to at least 2019, McCoy was employed in the health
care field. Since in or about 2015, he has owned or operated several DME companies, including
AE Wellness, LLC, Summit Medical Supply, Patriot Medical Supply, and DME Device Co.

c. At all relevant times, Jackson Preston Siples, III (‘“Siples”) was a resident of
Cape Girardeau County, Missouri. Since in or about 2017, Siples has been an employee of or an
owner of several DME companies, including AE Wellness, Integrity Medical Supply, and

Radiance Health Group.

 

 

 
d. At relevant times, the Defendant, McCoy, and Siples owned or operated
companies that provided DME to patients and submitted, or caused to be submitted,
reimbursement claims to Medicare, Medicaid, Tricare, and other health care benefit programs for
Health Care Services the companies purportedly provided.

Relevant Medicare Provisions

€. The United States Department of Health and Human Services, through the
Centers for Medicare and Medicaid Services (CMS), administers the Medicare Program, which
is a federal health benefits program for the elderly and disabled. Medicare Part B reimburses
health care providers for covered health services that they provide to Medicare beneficiaries in
outpatient settings. Medicare Part B reimburses providers for DME that is medically necessary
and ordered by a medical doctor or other qualified Medicare provider.

f. The Medicare Advantage Program, known as Medicare Part C, offers
beneficiaries a managed care option by allowing individuals to enroll in private health plans
rather than having their care covered through Medicare Part A or Part B. CMS contracts with
Medicare Advantage programs to provide medically necessary health services to beneficiaries; in
return, CMS makes monthly payments for enrolled beneficiaries to the Medicare Advantage
programs.

g. CMS acts through fiscal agents called Medicare Administrative Contractors or
“MACs” which are statutory agents for CMS for Medicare Part B. The MACs are private entities
that review claims and make payments to providers for services rendered to Medicare
beneficiaries. The MACs are responsible for processing Medicare claims arising within their

assigned geographic areas, including determining whether the claim is for a covered service.

 

 
Wisconsin Physicians Service Insurance Corporation (WPS) is the Part B MAC for Eastern
Missouri and thus processes reimbursement claims for services provided and billed by Medicare
providers in the Eastern District of Missouri.

h. To receive Medicare reimbursement, providers must make an appropriate
application to the MAC and execute a written provider agreement. The provider agreement
obligates the provider to know, understand, and follow all Medicare regulations and rules, After
successful completion of the application process, the MAC assigns the provider a unique
provider number, which is a necessary identifier for billing purposes.

i, Medicare providers must retain clinical records for the period required by state
law or five years from the date of discharge if there is no requirement in state law.

Enrollment in Medicare

j. Between December 2015 and December 2018, the Defendant, McCoy, and Siples
completed and signed several Medicare enrollment applications. Contained in the enrollment
applications was Section 13, entitled “Penalties for Falsifying Information” which informed the
applicant that he or she could be criminally prosecuted for (a) executing or attempting to
execute a health care fraud scheme or using false or fraudulent statements or representations to
obtain money from a health care benefit program; or (b) making or using false or fraudulent
statements or representations in connection with the delivery or payment for health care
benefits, items, or services.

k, As part of the Medicare provider enrollment application for AE Wellness and

Patriot Medical Supplies, on or about December 12, 2015, December 12, 2016, January 11,

2017, and May 31, 2017, McCoy signed the “Certification Statement” of the applications and

 

 

 

 
thereby certified:
I have read and understand the Penalties for Falsifying Information, as printed in
the application. I understand that any deliberate omission, misrepresentation, or
falsification of any information . . . contained in any communication supplying
information to Medicare .. . [may be criminally prosecuted].

I agree to abide by the Medicare laws, regulations and program instructions .. .
including the Federal anti-kickback statute ...

I will not knowingly present or cause to be presented a false or fraudulent claim for
payment by Medicare, and will not submit claims with deliberate ignorance or
reckless disregard of their truth or falsity.

lL. The Defendant admits that between November 13, 2017 and March 2, 2018, she
completed several Medicare provider enrollment applications, including one on or about
November 13, 2017, for MC Medical Supply, in which she identified herself as the
owner/compliance officer. These Medicare provider enrollment applications contained the same
Section 13, “Penalties for Falsifying Information,” and Section 15, “Certification Statement,”
described above. The Defendant admits that she received notice on multiple occasions of the
penalties for providing false information to Medicare and also repeatedly certified that she would
comply with the laws, regulations, and policies applicable to Medicare.

Relevant Missouri Medicaid Provisions

m. MO HealthNet administers the Missouri Medicaid Program, which is jointly
funded by the State of Missouri and the federal government. Missouri Medicaid reimburses
health care providers for covered services rendered to low-income Medicaid recipients.

n, A Medicaid provider must enter into a written agreement with MO HealthNet to

receive reimbursement for medical services to Medicaid recipients and must agree to abide by

MO HealthNet regulations in rendering and billing for those services.

 
0. The Defendant admits that on or about April 19, 2018, as the “owner/CEO,” she
signed a Missouri Medicaid provider agreement containing the following language:

By my signature below, I, the applying provider, read and agree that, upon
the acceptance of my enrollment, J will participate in the Vendor Payment plan, I
am responsible for all services provided and all billing done under my provider
number regardless to whom the reimbursement is paid. It is my legal responsibility
to ensure that the proper billing code is used and indicate the length of time I
actually spend providing services regardless to whom the reimbursement is paid. I
agree to be financially responsible for all services, which are not documented. I
agree the Missouri Title XIX Medicaid manual, bulletins, rules, regulations and
amendments thereto shall govern and control my delivery of services and further
agree to the following terms:

I agree that it is my responsibility to access manual materials that are
available from DMS over the Internet. I will comply with the Medicaid manual,
bulletins, rules, and regulations as required by the Division of Medical Services and
the United State Department of Health and Human Services in the delivery of
services and merchandise and in submitting claims for payment. I understand that
in my field of participation I am not entitled to Medicaid reimbursement if I fail to
so comply, and that I can be terminated from the program for failure to comply.

p. Medicaid providers must retain, for five years from the date of service, fiscal and
medical records that reflect and fully document services billed to Medicaid and must furnish or
make the records available for inspection or audit by the Missouri Department of Social Services
or its representative upon request. Failure to furnish, reveal, or retain adequate documentation for
services billed to the Medicaid Program may result in recovery of the payments for those
services not adequately documented and may result in sanctions to the provider’s participation in
the Medicaid Program. This policy continues to apply in the event of the provider’s
discontinuance as an actively participating Medicaid provider through the change of ownership
or any other circumstance.

Relevant Tricare Provisions

q. Tricare is a federally funded program that reimburses for health care services

8

 
provided to active, retired, reserve, guard, and uniformed service members and their families.
The Defense Health Agency (“DHA”) is a joint, integrated agency that supports the delivery of
health services to military health system beneficiaries. DHA exercises management
responsibility for Tricare and receives, processes, and pays claims on behalf of Tricare.
Relevant Telemedicine Requirements

r Telemedicine, also referred to as telehealth medicine, is the use of information
technology by doctors and other authorized health care providers to provide clinical health care
from a distance. Telemedicine includes, but is not limited to, real-time audio or video
communication between patients in one location and the doctor or authorized health care
provider in another location. In all instances, telemedicine doctors or other authorized health care
providers are required to conduct an evaluation and assessment sufficient to determine the
patients’ medical needs before prescribing or ordering any service or product, including DME
equipment, genetic testing, and medications.

Federal Anti-Kickback Statute

S. Compliance with the Anti-Kickback Statute Act (42 U.S.C. § 1320a-7b(b))
(“AKS”) is a condition of payment for both Medicare and Medicaid. In other words, Medicare
and Medicaid will not pay for services that are provided in violation of the AKS.

t. The AKS makes it a criminal offense for any person to knowingly and willfully
solicit, offer, pay or receive remuneration in return for or to induce any person to refer,
recommend, furnish, or arrange for the furnishing of any items, goods, and services, paid in

whole or in part by any federally funded health care program. Both parties to such an

 

 

 
arrangement may be criminally liable if one purpose of the arrangement is to obtain
remuneration for the referral of services or to induce referrals.

u. Remuneration is broadly defined as anything of value, including money, goods,
services, or the release or forgiveness of a financial obligation that the other party would
normally have to pay. In passing the AKS, Congress intended to prohibit financial incentives that
could affect the medical judgment of those providing or referring patients for health care
services,

Description of the Conspiracy and Fraud Scheme

V. The Defendant admits that she and her co-schemers incorporated and
operated the businesses, identified below, and used these businesses as vehicles to
commit the criminal offenses described below.

AE Wellness

Ww, On or about January 19, 2015, McCoy incorporated AE Wellness, a DME
company doing business as Summit Medical Supply, and listed himself as the organizer and
registered agent. On or about August 30, 2016, AE Wellness became a Medicare provider.

X, The Defendant admits that in February 2017, she began working for AE Wellness
as the office manager and compliance officer. She further admits that she was responsible for
billing for AE Wellness and Patriot Medical Supplies, dealing with patient complaints, and
handling Medicare audits.

y. From about April 2017 to late 2017, Siples was in charge of day-to-day operations

'

at AE Wellness.

10

 
Z. The Defendant admits that while employed at AE Wellness, she, McCoy, and -
Siples received Medicare compliance training, which included training on the federal Anti-
Kickback Statute. They were informed and therefore knew it was illegal to solicit, offer, pay, or
receive kickback payments in exchange for referring patients, items, and services which were to
be reimbursed by Medicare or Medicaid.

aa, The Defendant further admits that McCoy contracted with marketing firms to
identify patients for AE Wellness. The marketing companies ran television and online ads
offering orthotic braces, at no cost, to the patients. When a patient responded to the ad, an
employee of the call center collected pertinent information, including the patient’s name and
address, name of the patient’s primary care physician, insurance information, Medicare number,
and areas of pain.

bb. The Defendant further admits that the marketing company sent the patient
information to a telemedicine doctor, who ordered the DME equipment. The telemedicine doctor
had no prior doctor-patient relationship with the patients, in most cases did not directly
communicate with the patients, and did not evaluate or assess the patients’ need for the DME and
other items. The order signed by the doctor, called a “lead” or a “full lead,” was then
electronically transmitted to a marketing company, which sold the leads to DME companies.

ce, The Defendant further admits that McCoy solicited and paid marketing companies
for leads sent to AE Wellness, While the fraud scheme was ongoing, McCoy used a number of
individuals and marketing companies to generate leads and frequently changed companies

because of the large number of patient complaints that AE Wellness received. Typically, the

11

 

 
patients or the patient representatives complained that they had not requested and did not need or
want the orthotic braces.

dd. = One of the individuals from whom McCoy bought leads was Aaron Williamsky,
who for a period of time sent AE Wellness 100 to 300 leads per week. McCoy and Williamsky
agreed that Williamsky would receive 70-80% of the AE Wellness profits in return for
Williamsky sending leads and paying for orthotic braces and the costs associated with shipping
the braces to patients.

ee. The Defendant admits that McCoy reached an agreement with Rufus Joel French
(“French”) to buy both “raw” and “full” leads from R&L Senior Marketing (“R&L”) which was
owned by French. McCoy paid R&L about $35 to $40 for each “raw lead,” which was a lead that
did not include a doctor’s order and paid R&L about $280 to $300 for a “full lead,” which was a
lead that included a doctor’s order. McCoy paid R&I about $10,000 to $15,000 per month for
leads,

ff. The Defendant admits that from about September 2016 until about August 2017,
she and McCoy submitted or caused AE Wellness to submit reimbursement claims, totaling
$6,028,505, to Medicare and Medicaid for the DME provided to patients based on the leads. The
Defendant admits that she and McCoy knew Medicare and Medicaid would not pay for items or
services obtained by illegal kickbacks.

gg. On or about July 28, 2017, AE Wellness received and Siples signed for a letter
from AdvanceMed, a Medicare contractor, suspending AE Wellness’ participation in the
Medicare Program. In the letter, AdvanceMed stated that AE Wellness was suspended because it

had paid illegal kickbacks to doctors in exchange for sending orders for orthotic braces to AE

12

 

 
Wellness and had billed the Medicare Program for medically unnecessary services when there
was no prior relationship between the ordering physician and the patients.

hh. After AE Wellness’ suspension, McCoy sold Patriot Medical Supply to French in
or about August 2017. As part of the payment for Patriot Medical Supply, French increased the
number of leads that R&L provided to AE Wellness,

il, The Defendant admits that she, McCoy, and Siples were all aware of the
Medicare suspension letter and knew the reasons Medicare suspended AE Wellness. To
circumvent the Medicare suspension, the Defendant, McCoy, and Siples decided to open new
DME companies and to conceal McCoy’s involvement in the new DME companies.

MC Medical Supply

jj. The Defendant admits that in or about August 2017, one month after AE
Wellness’ suspension, the Defendant and McCoy agreed that the Defendant would open her own
DME business, to be called MC Medical Supply (“MC Medical’) and located in Cape Girardeau,
Missouri. The Defendant invested $13,000 and McCoy loaned the Defendant an additional
$20,000 to start MC Medical. The Defendant and McCoy agreed that McCoy would be paid
$100,000 annually for his assistance and they would split MC Medical profits “50/50.”

kk. | The Defendant admits that she completed the Medicare provider enrollment
application for MC Medical on or about November 13, 2017 and again on March 2, 2018 and
listed herself as the sole owner. The Defendant intentionally concealed McCoy’s involvement in
MC Medical, despite being advised in the enrollment application that she could be prosecuted for
submitting false information in the Medicare application. The Defendant feared that Medicare

would not approve the application if McCoy was involved, because his company, AE Wellness,

13

 

 
had just been suspended months before and AE Wellness still had not repaid Medicare for the
payments received based on the earlier fraudulent claims,

Il, The Defendant admits that, just as she and McCoy had done at AE Wellness, she
paid illegal kickbacks for leads or doctors’ orders that marketing companies sent to MC Medical.
The amount the Defendant and MC Medical paid for a lead or order varied depending on the
type of brace. The Defendant admits that she knew the telemedicine doctors ordering the DME
and other items did not have a prior doctor-patient relationship with the patients, in most cases
did not directly communicate with the patients, and did not evaluate or assess the patients’ need
for the DME and other items.

mm. The Defendant further admits that she submitted, or caused to be submitted, the
following fraudulent reimbursement claims, among others, to the health care benefit programs

identified below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patient | Date of Date of Claim | Physician Listed on DME Insurer
Prescription Prescription Company

P.H. 10/10/2018  |'10/10/2018 Dr. Kenneth Pelehac MC Medical Medicare
T.B. 8/15/18 8/15/18 Dr. Allen Imes MC Medical Tricare
AB. 10/30/2018 | 10/30/2018 Dr. Scott Roethle MC Medical Medicare
T.C. 10/18/2018 | 10/18/2018 Dr, Milagros Rivera MC Medical Medicare
T.B. 10/18/2018 | 10/18/2018 Dr. Roxanne Edwards | MC Medical Medicare
PN, 1/22/2019 1/22/2019 Dr. Donna Gill MC Medical Medicare

 

nn. The Defendant admits that from June 5, 2018 to March 21, 2019, she submitted,

and caused MC Medical to submit, false and fraudulent reimbursement claims to Medicare,

totaling $1,831,075, and reimbursement claims to Tricare, totaling $15,540. At the time the false

and fraudulent claims were submitted, the Defendant knew that MC Medical paid illegal

kickbacks for the referrals, knew Medicare would not pay for items or services obtained by

14

 

 
illegal kickbacks, and also knew Medicare would not pay for items or services which had not
been determined to be medically necessary by a doctor or an authorized health care professional.
Integrity Medical Supply

00. The Defendant admits that on October 4, 2017, with McCoy’s assistance, Siples
incorporated Integrity Medical Supply (“Integrity Medical”), a DME company in Cape
Girardeau, Missouri. This was approximately two months after AE Wellness was suspended by
Medicare because of allegations of fraud. McCoy gave Siples $10,000 to $12,000 to help him
start Integrity Medical. McCoy and Siples agreed that McCoy would be a “silent partner” and
they would split the profits of Integrity Medical “50/50.” Siples and McCoy further agreed that
Siples would pay McCoy $75,000-$80,000 in “consulting” fees.

pp. The Defendant admits that on or about November 13, 2017, with her assistance,
Siples completed a Medicare provider enrollment application for Integrity Medical. In the
application, Siples identified himself as the owner, manager, and compliance officer for Integrity
Medical Supply, but intentionally excluded information about McCoy, despite the fact that he
and McCoy were partners in Integrity Medical.

qq. The Defendant admits that Siples and McCoy continued the practice of paying
illegal kickbacks for leads from marketing companies, just as they had done at AE Wellness, The
amount Siples and McCoy paid for a lead varied depending on the type of brace. Siples and
McCoy knew the telemedicine doctors ordering the DME and other items did not have a prior
doctor-patient relationship with the patients, in most cases did not directly communicate with the

patients, and did not evaluate or assess the patients’ need for the DME and other items,

15

 

 
Ir. The Defendant admits that from March 8, 2018 to March 13, 2019, Siples
submitted, and caused Integrity Medical Supply to submit, false and fraudulent reimbursement
claims to Medicare, totaling $6,027,173 and reimbursement claims to Tricare, totaling $145,614.
At the time the claims were submitted, Siples knew that Integrity Medical Supply paid illegal
kickbacks for referrals, knew Medicare would not pay for items or services obtained by illegal
kickbacks, and also knew Medicare would not pay for items or services which had not been
determined to be medically necessary by a doctor or an authorized healthcare professional.
McKay Management Co. (“MMC”)

ss, The Defendant admits that in or about June 2018, she, Siples, and French attended
a marketing meeting in Memphis, TN to discuss the manner in which their businesses were
working together, The Defendant further admits that at the meeting, French proposed that R&L
would provide marketing services to the DME companies, provide leads, and order and pay for
the braces, which would permit the DME companies to fill orders for braces without any upfront
out-of-pocket costs. The DME companies would then submit reimbursement claims to Medicare
and other insurers and pay R&L after receiving the reimbursement payments. The DME
companies would pay R&L for each lead received from R&L, pay for the braces purchased by
R&L, and split the profits with R&L. The DME companies would receive 15% of the profits and
French would receive 85% of the profits.

tt. The Defendant admits that Siples accepted French’s offer. Thereafter, Siples
received 15% of the profits of Integrity Medical and per his earlier agreement with McCoy, gave

McCoy 7.5% of the profits.

16

 

 
uu. The Defendant admits that she did not accept French’s profit-sharing offer, but
she and French instead agreed that she would manage the DME companies to whom R&L was
sending leads. To perform this management function, in or about July 2018, the Defendant admits
that she opened McKay Management Co. At various times, the Defendant simultaneously
managed: (a) MC Medical; (b) Integrity Medical; (c) Radiance Health Group located in Cape
Girardeau, MO and owned by Siples; (d) Cherry Medical Supply located in Chattanooga, TN and
owned by Curtis French; (e) Paradise Medical Solutions located in Miami Gardens, FL and
owned by Lateese Ford; (f) Helpful Home located in Miami Gardens, FL and owned by Terrance
French and Lateese Ford; (g) Perfect Motion located in Holiday, FL and owned by Terrance
French; (h) Embrace of Clearwater located in Clearwater, FL, and owned by Lateese Ford; (i)
M&M Medical located in Conyers, GA and owned by Marcus Moon; and (j) JLynn Medical
Supply located in Atlanta, GA and owned by Lateese Ford. The Defendant admits that she, as
directed by French, charged the DME companies $250 for each lead or patient referred to the
DME companies.

vv. | The Defendant admits that she assisted French in acquiring and setting up new
DME companies, in which French’s ownership interest was concealed, The Defendant knew the
reason French acquired multiple DME companies was to “stay under the radar” of Medicare,
which was more likely to scrutinize and audit a company submitting a large number of claims for
orthotic braces.

ww. — The Defendant admits that her responsibilities as the manager of these DME
companies included handling licensure for the DME companies, completing Medicare

enrollment applications for the companies, instructing the office staff at the DME companies

17

 

 
how to handle calls from patients, and creating spreadsheets and other documents reflecting the
purchase and sale of orthotic braces and reimbursements for the DME. The Defendant admits
that she visited each of the DME companies once every three months and was paid $6,500 per
month for each DME company that she managed.

XX, The Defendant admits that as a part of her duties, at the end of the month, she
calculated the total reimbursements received by each DME company and then calculated the
85/15 profit split. For example, the Defendant determined that in August 2018, Integrity Medical
received $213,124.77 in reimbursements for orthotic braces provided to 309 patients. From this
reimbursement amount, French and R&L received $77,250, or $250 for each of the 309 patients
R&L referred to Integrity Medical, and an additional $55,797.85 as his 85% share of Integrity
Medical’s profit for the month. Siples received $9,846.68 or 15% of Integrity Medical’s profit of
$65,644.53 for August 2018,

yy. The Defendant admits that she knew these payments to French and R&L were in
violation of the federal Anti-Kickback Statute because the payments were solicited, paid, and
received for the express purpose of inducing or rewarding French and R&L for referring patients
to DME companies for items and services that were reimbursed by Medicare and Medicaid.

zz. The Defendant also admits that she knew the DME companies submitted claims
for orthotic braces when no physician or qualified health care professional had determined the
patients’ need for the braces. As an example, the Defendant knew some of the DME companies
that she managed submitted reimbursement claims for knee braces. She and French knew that

range of motion tests had to be performed to determine the medical necessity for knee braces and

18

 
that the telemedicine doctors signing the orders could not perform the required range of motion
tests by phone.

aaa. The parties stipulate that a loss of $7,520,779 is attributable to the Defendant as a
result of her participation in the health care fraud and illegal kickback scheme and conspiracy
described above.

5. STATUTORY PENALTIES:

The Defendant fully understands that the maximum possible penalty provided by law for
the crime of health care fraud, as charged in Count 1, to which the Defendant is pleading guilty,
is imprisonment of not more than 10 years, a fine of not more than $250,000, or both such
imprisonment and fine. The Court may also impose a period of supervised release of not more
than 3 years.

The Defendant fully understands that the maximum possible penalty provided by law for
the crime of making a false statement concerning a health care matter, as charged in Count 2, to
which the Defendant is pleading guilty, is imprisonment of not more than 5 years, a fine of not
more than $250,000, or both such imprisonment and fine. The Court may also impose a period of
supervised release of not more than 3 years.

The Defendant fully understands that the maximum possible penalty provided by law for
the crime of offering and paying illegal kickbacks for referrals, as charged in Count 3, to which
the Defendant is pleading guilty, is imprisonment of not more than 10 years, a fine of not more
than $100,000, or both such imprisonment and fine. The Court may also impose a period of

supervised release of not more than 3 years.

19

 
6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:

The Defendant understands that this offense is affected by the U.S. Sentencing
Guidelines and the actual sentencing range is determined by both the Total Offense Level and
the Criminal History Category. The parties agree that the following are the applicable U.S.
Sentencing Guidelines Total Offense Level provisions.

a, Chapter 2 Offense Conduct:

(1) Base Offense Level: The parties agree that the base offense level for Counts
1 and 2 is 6, as found in Section 2B1.1(a)(2) and the base offense level for Count 3 is 8, as found
in Section 2B4.1,

(2) Specific Offense Characteristics: The parties agree that the following
Specific Offense Characteristics apply: The offense level should be increased by 18 levels,
pursuant to Section 2B1.1(b)(1)(J), because the loss exceeded $3.5 million and did not exceed
$9.5 million. The offense level should be increased by an additional 3 levels, pursuant to Section
2B1.1(b)(7), because the offense involves a loss of over $7 million to a Government health care

program.

b. Chapter 3 Adjustments:

(1) Acceptance of Responsibility: The parties agree that 3 levels should be
deducted pursuant to Section 3E1.1(a) and (b), because the Defendant has clearly demonstrated
acceptance of responsibility and timely notified the Government of the Defendant’s intention to
plead guilty. The parties agree that the Defendant’s eligibility for this deduction is based upon
information presently known. If, subsequent to the taking of the guilty plea, the Government

receives new evidence of statements or conduct by the Defendant which it believes are

20

 

 
inconsistent with Defendant’s eligibility for this deduction, the Government may present said
evidence to the Court, and argue that the Defendant should not receive all or part of the
deduction pursuant to Section 3E1.1, without violating the plea agreement.

(2) Other Adjustments: The parties agree that the following additional
adjustments apply: The offense level should be increased by 2 levels, pursuant to Section 3B1.3
because the Defendant abused a position of private or public trust and increased an additional 3
levels, pursuant to Section 3B1.1(b), because the Defendant was a manager or supervisor of a
criminal activity that involved five or more participants or was otherwise extensive.

c, Other Adjustment(s)/Disputed Adjustments: None

d. Estimated Total Offense Level: The parties estimate that the Total Offense Level is
31.

e. Criminal History: The determination of the Defendant’s Criminal History Category
shall be left to the Court. Either party may challenge, before and at sentencing, the findings of
the Presentence Report as to the Defendant’s criminal history and the applicable category. The
Defendant’s criminal history is known to the Defendant and is substantially available in the
Pretrial Services Report.

f. Effect of Parties’ U.S. Sentencing Guidelines Analysis: The parties agree that the
Court is not bound by the Guidelines analysis agreed to herein. The parties may not have
foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any
Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

the plea agreement.

21

 
7, WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

a. Appeal: The Defendant has been fully apprised by defense counsel of the
Defendant’s rights concerning appeal and fully understands the right to appeal the sentence
under Title 18, United States Code, Section 3742.

(1) Non-Sentencing Issues: The parties waive all rights to appeal all non-
jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial
motions, discovery, the guilty plea, the constitutionality of the statute(s) to which Defendant is
pleading guilty and whether the Defendant’s conduct falls within the scope of the statute(s).

(2) Sentencing Issues: In the event the Court accepts the plea, accepts the U.S.
Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing
Guidelines range, sentences the Defendant within or below that range, then, as part of this
agreement, the Defendant hereby waives all rights to appeal all sentencing issues other than
Criminal History, but only if it affects the Base Offense Level or Criminal History Category.
Similarly, the Government hereby waives all rights to appeal all sentencing issues other than
Criminal History, provided the Court accepts the plea and the agreed Total Offense Level and
sentences the Defendant within or above that range.

b. Habeas Corpus: The Defendant agrees to waive all rights to contest the conviction
or sentence in any post-conviction proceeding, including one pursuant to Title 28, United States
Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of
counsel.

c. Right to Records: The Defendant waives all rights, whether asserted directly or by a

representative, to request from any department or agency of the United States any records

22

 
pertaining to the investigation or prosecution of this case, including any records that may be
sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the
Privacy Act, Title 5, United States Code, Section 552(a).

8. OTHER:

a. Disclosures Required by the United States Probation Office: The Defendant
agrees to truthfully complete and sign forms as required by the United States Probation Office
prior to sentencing and consents to the release of these forms and any supporting documentation
by the United States Probation Office to the government.

b. Civil or Administrative Actions not Barred; Effect on Other Governmental
Agencies: Nothing contained herein limits the rights and authority of the United States to take
any civil, tax, immigration/deportation or administrative action against the Defendant.

c. Supervised Release: Pursuant to any supervised release term, the Court will impose
standard conditions upon the Defendant and may impose special conditions related to the crime
Defendant committed. These conditions will be restrictions on the Defendant to which the
Defendant will be required to adhere. Violation of the conditions of supervised release resulting -
in revocation may require the Defendant to serve a term of imprisonment equal to the length of
the term of supervised release, but not greater than the term set forth in Title 18, United States
Code, Section 3583(e)(3), without credit for the time served after release. The Defendant
understands that parole has been abolished

d. Mandatory Special Assessment: Pursuant to Title 18, United States Code, Section
3013, the Court is required to impose a mandatory special assessment of $100 per count for a

total of $300, which the Defendant agrees to pay at the time of sentencing. Money paid by the

23

 

 

 
Defendant toward any restitution or fine imposed by the Court shall be first used to pay any
unpaid mandatory special assessment.

e. Possibility of Detention: The Defendant may be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

f. Fines, Restitution and Costs of Incarceration and Supervision: The Court may
impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration
and costs of supervision. The Defendant agrees that any fine or restitution imposed by the Court
will be due and payable immediately. Pursuant to Title 18, United States Code, Section 3663A,
an order of restitution is mandatory for all crimes listed in Section 3663A(c). Regardless of the
count of conviction, the amount of mandatory restitution imposed shall include all amounts
allowed by Section 3663A(b) and the amount of loss agreed to by the parties, including all
relevant conduct loss. The Defendant agrees to provide full restitution to all victims of all
charges in the Information.

g. Forfeiture: The Defendant agrees to the forfeiture set forth in the Forfeiture
Allegation in the Information to which the Defendant is pleading guilty. This agreement includes
any items that were seized by law enforcement officials during the course of this investigation.
The Defendant also agrees to the entry of a forfeiture money judgment in the amount of
restitution determined by the court at sentencing. The Defendant further agrees that the proffer of
evidence supporting this guilty plea is sufficient evidence to support such forfeiture.

The Defendant agrees that the Court may enter a consent preliminary order of forfeiture

at the time of her guilty plea or at any time before sentencing. The Defendant further agrees that

24

 

 
this order will become final as to the Defendant when it is issued and will be part of her sentence
pursuant to Fed. R. Crim. P. 32.2(b)(4)(A).

The Defendant agrees that the Government may choose in its sole discretion how it
wishes to accomplish forfeiture, whether by criminal or civil forfeiture, using judicial or non-
judicial forfeiture processes. The Defendant waives all rights to assert any interest in the
forfeited property in the future, and will withdraw any prior claims made to forfeited property,
whether they were made in a judicial or non-judicial forfeiture process,

The Defendant agrees (i) to assist the Government in identifying all property that is
subject to forfeiture, (ii) to take any and all actions necessary to transfer title and ownership of
said property to the Government, and (iii) to help the Government to rebut the claims of
nominees and/or alleged third party owners, including by testifying truthfully in any judicial
forfeiture proceeding.

The Defendant knowingly and intelligently waives all constitutional and statutory
challenges in any manner to any forfeiture carried out in accordance with this plea agreement on
any grounds, including that the forfeiture constitutes an excessive fine or punishment, The
Defendant further knowingly and intelligently waives any rights the Defendant may have (i) for
notice of the forfeiture to be given in the charging instrument, (ii) for a jury or the Court to
determine what property is subject to forfeiture, (iii) for the Court to explain the forfeiture at the
Defendant's change of plea hearing, and (iv) for the forfeiture to be made part of the oral
pronouncement of sentence and included in the judgment.

h. Admissions: Except under circumstances where the Court, acting on its own, fails to

accept this plea agreement, the Defendant agrees that, upon the Defendant’s signing of this plea

25

 

 
agreement, the facts that the Defendant has admitted under this plea agreement as set forth
above, as well as any facts to which the Defendant admits in open court at the Defendant’s plea
hearing, shall be admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A)
in any subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

9, ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT’S RIGHTS:

In pleading guilty, the Defendant acknowledges, fully understands and hereby waives her
rights, including but not limited to: the right to plead not guilty to the charges; the right to be
tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to
suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to
require the government to prove the elements of the offenses against the Defendant beyond a
reasonable doubt; the right not to testify; the right not to present any evidence; the right to be
protected from compelled self-incrimination; the right at trial to confront and cross-examine
adverse witnesses; the right to testify and present evidence and the right to compel the attendance
of witnesses, The Defendant further understands that by this guilty plea, the Defendant expressly
waives all the rights set forth in this paragraph.

The Defendant fully understands that the Defendant has the right to be represented by
counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of
the proceeding, The Defendant’s counsel has explained these rights and the consequences of the

waiver of these rights. The Defendant fully understands that, as a result of the guilty plea, no trial

26

 

 

 
will, in fact, occur and that the only action remaining to be taken in this case is the imposition of
the sentence.

The Defendant is fully satisfied with the representation received from defense counsel.
The Defendant has reviewed the Government’s evidence and discussed the Government’s case
and all possible defenses and defense witnesses with defense counsel. Defense counsel has
completely and satisfactorily explored all areas which the Defendant has requested relative to the
Government’s case and any defenses.

The guilty plea could impact Defendant’s immigration status or result in deportation. In
particular, if any crime to which Defendant is pleading guilty is an “aggravated felony” as
defined by Title 8, United States Code, Section 1101(a)(43), removal or deportation is presumed
mandatory. Defense counsel has advised the Defendant of the possible immigration
consequences, including deportation, resulting from the plea,

10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between the Defendant and the
Government, and no other promises or inducements have been made, directly or indirectly, by
any agent of the Government, including any Department of Justice attorney, concerning any plea
to be entered in this case, In addition, the Defendant states that no person has, directly or
indirectly, threatened or coerced the Defendant to do or refrain from doing anything in
connection with any aspect of this case, including entering a plea of guilty.

The Defendant acknowledges having voluntarily entered into both the plea agreement
and the guilty plea. The Defendant further acknowledges that this guilty plea is made of the

Defendant’s own free will and that the Defendant is, in fact, guilty.

27

 
11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if the Defendant commits any crime, other
than minor traffic offenses, violates any condition of release that results in revocation, violates
any term of this guilty plea agreement, intentionally provides misleading, incomplete or
untruthful information to the U.S. Probation Office or fails to appear for sentencing, the United
States, at its option, may be released from its obligations under this agreement. The Government
may also, in its discretion, proceed with this agreement and may advocate for any sentencing
position supported by the facts, including but not limited to obstruction of justice and denial of
acceptance of responsibility.

12. NO RIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the Defendant
understands that there will be no right to withdraw the plea entered under this agreement, except
where the Court rejects those portions of the plea agreement which deal with charges the

Government agrees to dismiss or not to bring.

9/30/20 Derothy L. WicWirtiy
Date DOROTHY L. McMURTRY 7
Assistant United States Attorney

   
  

; if
id Ae
fh Pd da

*

; i
HM i
Pye y yeh

BRANDY McKAY _/
Defendant... |

 

}
ae og
wa NE ose”

CURTIS 0, POORE

Attorney-for Defendant

es

 

 

28

 
